Citation Nr: 1403875	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-46 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for the aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDING OF FACT

The Veteran's service-connected disabilities of schizophrenia (100 percent disabling), cholecystectomy (rated noncompensably disabling), and bilateral hearing loss (rated noncompensably disabling), are not shown to render the Veteran blind, bedridden, or a patient in a nursing home; his service-connected disabilities do not preclude his ability to independently perform daily functions of self-care and to protect himself from the hazards and dangers incident to his daily environment; and he is not shown to be restricted to his dwelling or immediate premises.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The case was most recently readjudicated in June 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Aid and Attendance

The Veteran seeks SMC by reason of the need for the aid and attendance of another person.  Service connection is currently in effect for schizophrenia rated as 100 percent disabling, cholecystectomy rated as noncompensably disabling, and bilateral hearing loss rated as noncompensably disabling. 

Special monthly compensation is payable to a Veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

Regarding housebound benefits, under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 

The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Veteran underwent VA examination in June 2008 at which time he reported that he drove on days when he felt well and that he drove approximately three miles to his mother's house to visit her.  The examiner noted that when the Veteran was called, he rose and walked independently forty feet to the examination room without difficulty and with no assistive device.  The examiner noted that the Veteran was not bedbound and was ambulatory.  The Veteran stated that due to shoulder discomfort, his wife shaved him.  The Veteran reported being able to feed himself, shower and wash himself, and dress himself independently.  The Veteran reported that his wife supervised his showers because he had fallen the week before.      

After physical examination of the Veteran, the VA examiner opined, "In terms of aid and attendance, this gentleman, although he does require some assistance and has had some recent knee instability and some orthostatic blood pressure problems, does not appear to meet appropriate criteria to be awarded aid and attendance."

In September 2008, a visiting VA nurse paid a visit to the Veteran at his home.  The Veteran was babysitting his two-year-old step-grandson while the child's mother was attending class at community college and his wife was out of town.  The Veteran reported that he had limited his driving to the immediate community. 

In November 2009, the VA visiting nurse noted that the Veteran was having problems recalling recent events such as the death of his ex-wife the month prior and that he was disoriented to time, had trouble understanding conversation, and had labile mood.  The Veteran's wife stated that he was able to perform activities of daily living (ADLs) but that he shaved him due to mild tremors.  A November 2009 treatment planning conference was held to discuss diagnosis, medications, and the Veteran's worsening memory problems.  Impression included dementia NOS.  A December 2009 neuropsych note indicates that memory testing did not reveal performances indicative of Alzheimer's type dementia or its clinical prodrome amnestic Mild Cognitive Impairment.  Diagnostic impression included dementia due to multiple etiologies (small vessel cerebrovascular disease and chronic schizophrenia).       

In January 2010, the VA visiting nurse noted that the Veteran reported that his wife had assisted him with grooming and that a CVA the year before left him with right sided weakness and that arthritis limited his ability to grasp and he had difficulty with buttons, belts, and zippers.  That same month, the Veteran and his wife requested a conference to discuss the result of a recent neuropsychology evaluation and were advised that he was not considered incompetent.  The Veteran agreed that he would continue not to drive secondary to intermittent dizziness associated with medical problems and stated that he needed his wife to assist with ADLs such as shaving due to tremor.

In February 2010, the Veteran's spouse stated that the Veteran wore the same clothes four or five days in a row, refused to bathe or shave, needed physical assistance with bathing as his hands gave out on him, needed reminding to take his medications, and occasionally refused to eat.  In a March 2011 note, the visiting VA nurse noted that the Veteran required assistance for transportation, medication management, and other ADLs, therefore, living alone was not recommended and that he was not receptive to an assisted living residence or a boarding house.

In April 2011, the Veteran stated that he hired an attorney to divorce his wife and moved in with his son.  He reported taking medications as prescribed.  The Veteran's son stated that he would monitor to ensure that his father was compliant.  Later that month, the visiting VA nurse noted that she checked the Veteran's pillbox and he had missed taking some doses and partially took others but that overall, he took most of his medications.

A May 2011 treatment plan note authored by the VA visiting nurse noted that the Veteran continued to be independent of ADLs, that his pillbox was filled weekly by a VA medical professional, and that he appeared to have been compliant with medications.  The Veteran was noted to be able to use the telephone refill system without assistance.  In June 2011, the visiting VA nurse noted that the Veteran was without hot water, that he had been showering at the neighbor's house, that he required some assistance with shaving and dressing at times, and that the neighbor helped him.

In June 2011, the clinical director recommended that the Veteran be assigned a representative payee for VA benefits in order for him to maintain independent living and financial stability.

The Veteran underwent VA examination in September 2011 at which time the examiner noted that the Veteran lacked sufficient capacity to control and manage his personal financial affairs.  The examiner opined that although the Veteran did not have a clearly progressive neurodegenerative dementia such as Alzheimer's disease, chronic serious mental illness and multiple cerebrovascular risk factors placed him at increased risk for continued cognitive decline and resulting impairments in financial and other areas of functioning.  The VA examiner noted that at that time, the Veteran was renting a two-bedroom house and lived alone but that his grandson planned to move into the house while in college.  The Veteran reported spending his days doing house chores, taking walks in the neighborhood, sitting on porch, and watching neighborhood happenings.  The Veteran also reported checking on his mother multiple times a day, attending church regularly, participating in choir, and playing cards with friends occasionally.  

The Veteran underwent VA examination in February 2012 at which time the VA examiner noted that the Veteran lived alone, had good relationships with his two older brothers, talked to his mother regularly, played cards with friends, was active in his church, sang in the choir, and was compliant with his medications.

The Veteran underwent VA examination in June 2013 at which time the VA examiner opined that schizophrenia did not cause impairments that rendered the Veteran in need of Aid and Attendance.  The examiner noted that the Veteran's schizophrenia did not cause significant impairments in his ability to complete ADLs such as dressing, feeding, attending to the needs of nature, and walking in and out of the house; did not cause the Veteran to be bed ridden; and did not require the Veteran to have the aid and attendance of another person to protect him from the hazards of daily living.  The VA examiner noted that the Veteran had been living alone at the time of the last VA examination, that he was in the hospital and had to be discharged to an assisted living facility, and that he went to live with his daughter in February 2013.  The VA examiner noted that the Veteran was considering moving in with a female friend who was much younger than he.  The Veteran reported that he still participated in church and the choir and that he was responsible for grooming, dressing, bathing, and feeding himself.  

The Veteran is not blind, bedridden, or a patient in a nursing home.  The evidence does not show that at any time during the pendency of this claim, he has been unable to feed himself, dress himself, or attend to his personal hygiene.  There is also no evidence of the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid from another.  Further, although the Veteran is provided assistance with his medication management, there is no evidence that the Veteran requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  Neither has it been shown that he is substantially confined to his dwelling.  

As such, the Board finds that the claim for entitlement to SMC by reason of the need for the aid and attendance of another person or by reason of being housebound must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to special monthly compensation (SMC) by reason of the need for the aid and attendance of another person or by reason of being housebound is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


